UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

INFO LABS INC.,                                  :
                                                 :
       Plaintiff,                                :      Civil Action No.:      19-684 (RC)
                                                 :
       v.                                        :      Re Document No.:       11, 12
                                                 :
UNITED STATES CITIZENSHIP AND                    :
     IMMIGRATION SERVICES, et al.,               :
                                                 :
       Defendants.                               :

                                 MEMORANDUM OPINION

  GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND DENYING DEFENDANTS’
                     CROSS-MOTION FOR SUMMARY JUDGMENT

       Thanks to the H-1B program, non-citizens can temporarily work in the United States if

they are sponsored by an employer in a “specialty occupation.” Immigration and Nationality

Act, 8 U.S.C. § 1101(a)(15)(H)(i)(b). Plaintiff Info Labs Inc. (“Info Labs”) filed a H-1B petition

on behalf of its intended beneficiary, Mr. Dinesh Kumar Tatavarthi, so that he could work for the

company as a computer systems analyst. The petition was denied by the United States

Citizenship and Immigration Services (“USCIS”) on grounds that Info Labs failed to establish

that the position qualified as a “specialty occupation” under the INA and associated regulations.

Info Labs then sued USCIS and various officials under the Administrative Procedure Act

(“APA”), 5 U.S.C. §§ 701 et seq., arguing that the agency’s denial was arbitrary and/or

capricious. Currently pending before the Court are the parties’ cross-motions for summary

judgment. For the reasons explained below, the Court grants Plaintiff’s motion, denies

Defendants’, and remands to the agency for further consideration.
                                        I. BACKGROUND

                                       A. Legal Framework

        Under the INA, employers can petition for H-1B nonimmigrant visas on behalf of alien

beneficiaries. 8 U.S.C. § 1184(c)(1). To secure a H-1B visa, an employer first submits to the

Department of Labor (DOL) a Labor Condition Application (“LCA”), which identifies the

specialty occupation at issue and certifies that the company will comply with the requirements of

the H-1B program. 8 U.S.C. § 1182(n)(1). Then, once the DOL has certified the LCA, the

employer submits it (together with a Form I-129 petition) to USCIS. 8 C.F.R. §

214.2(h)(4)(i)(B). USCIS ultimately determines whether a position counts as a specialty

occupation, see 20 C.F.R. § 655.715, and the employer bears the burden of convincing the

agency that the position so qualifies and the applicant is otherwise eligible for a visa, see 8

U.S.C. § 1361 (“Whenever any person makes application for a visa or any other document

required for entry, . . . the burden of proof shall be upon such person to establish that he is

eligible to receive such visa.”).

        For the purposes of the H-1B program, the INA defines a “specialty occupation” as one

that requires “(A) theoretical and practical application of a body of highly specialized

knowledge, and (B) attainment of a bachelor’s or higher degree in the specific specialty (or its

equivalent) as a minimum for entry into the occupation in the United States.” 8 U.S.C. §

1184(i)(1). The applicable regulations provide more specific criteria (or prerequisites) as to what

qualifies:

        To qualify as a specialty occupation, the position must meet one of the following
        criteria:
        (1) A baccalaureate or higher degree or its equivalent is normally the minimum
            requirement for entry into the particular position;
        (2) The degree requirement is common to the industry in parallel positions among
            similar organizations or, in the alternative, an employer may show that its


                                                  2
           particular position is so complex or unique that it can be performed only by an
           individual with a degree;
       (3) The employer normally requires a degree or its equivalent for the position; or
       (4) The nature of the specific duties are so specialized and complex that knowledge
           required to perform the duties is usually associated with the attainment of a
           baccalaureate or higher degree.

8 C.F.R. § 214.2(h)(4)(iii)(A) (“Criteria for H-1B petitions involving a specialty occupation”);

see also Defensor v. Meissner, 201 F.3d 384, 387 (5th Cir. 2000) (“assum[ing] arguendo that §

214.2(h)(4)(iii)(A) creates [a] necessary and sufficient condition[] for the category of ‘specialty

occupation’” but acknowledging that the provision could also “be read as merely an additional

requirement that a position must meet, in addition to the statutory . . . definition”).

                                       B. Case Background

       Info Labs is a software development and technical services company. AR 189. 1 On

November 11, 2017, 2 it filed a H-1B “specialty occupation” petition for Mr. Tatavarthi, AR 2,

whom it sought to employ as a Computer Systems Analyst, AR 29. The petition included a

variety of supporting materials, including a letter from Info Labs describing the duties of the

position and explaining the educational background required for the role. AR 48–49.

       On May 18, 2020, USCIS sent a request for evidence (“RFE”), which informed Info Labs

that the initial evidence did not establish that the contemplated job qualified as a specialty

occupation and sought additional proof supporting that classification. AR 4. In response, Info

Labs provided a variety of additional evidence, including: (a) a supporting letter from a vendor;

(b) relevant excerpts from various DOL documents (including the Occupational Outlook


       1
       “AR” refers to the certified administrative record filed in this case. See Joint Appendix,
ECF Nos. 21. The corresponding page numbers refer to the stamped Bates numbers.
       2
          As described in the Complaint, Mr. Tatavarthi’s H-1B history is “complex,” involving
multiple petitions and amendments. Compl. ¶ 4, ECF No. 1. Mr. Tatavarthi has actually worked
for Info Labs, in various roles, since October 2014. Id. ¶ 1. But this case concerns only the
petition filed on November 7, 2017. Id. ¶ 3.


                                                  3
Handbook and O*Net Online database); (c) a list of companies offering similar job positions and

the associated job postings; and (d) a “Specialty Occupation Evaluation” by a Professor Michael

Braasch. AR 4. Despite the additional evidence, USCIS determined that Info Labs “ha[d] not

established eligibility for the requested classification by a preponderance of the evidence” and

denied the petition. AR 5. In its decision justifying the denial, USCIS discussed the §

214.2(h)(4)(iii)(A) criteria and explained why none of the four were met. AR 5–11.

          Here, Info Labs seeks review of USCIS’s denial. See Compl. ¶ 1, ECF No. 1. Currently

ripe and pending before the Court are the parties’ cross-motions for summary judgment. See

Pl.’s Points & Authorities Supp. Mot. Summ. J. (“Pl.’s MSJ”), ECF No. 11-1; Def.’s Mem.

Supp. Cross-Mot. Summ. J. & Opp’n (“Def.’s XMSJ”), ECF No. 12-1.

                                    II. LEGAL STANDARD

          Normally, summary judgment is appropriate when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). But a different standard governs cases involving review of agency

action under the APA “because of the limited role of a court in reviewing the administrative

record.” Ctr. for Food Safety v. Salazar, 898 F. Supp. 2d 130, 138 (D.D.C. 2012). In these

contexts, “[i]nstead of reviewing the record for disputed facts that would preclude summary

judgment, the function of the district court is a more limited one: ‘to determine whether or not as

a matter of law the evidence in the administrative record permitted the agency to make the

decision it did.’” Ardmore Consulting Grp., Inc. v. Contreras-Sweet, 118 F. Supp. 3d. 388, 393

(D.D.C. 2015) (quoting Kaiser Found. Hosps. v. Sebelius, 828 F. Supp. 2d 193, 198 (D.D.C.

2011)).




                                                 4
       The ultimate standard is whether the agency action was “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A). Review under that

standard is “highly deferential.” AT&T, Inc. v. FCC, 886 F.3d 1236, 1245 (D.C. Cir. 2018)

(quoting Nat’l Tel. Coop. Ass’n v. FCC, 563 F.3d 536, 541 (D.C. Cir. 2009)). For its decision to

be upheld, the agency must have only “‘examine[ed]’ the relevant factors and data and

articulate[d] a ‘rational connection’ between the record and [its] decision.” Id. (first quoting

Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43

(1983); then quoting Burlington Truck Lines v. United States, 371 U.S. 156, 168 (1962)). At the

same time, though, judicial review is not a rubber stamp: a court will find an agency acted

arbitrarily or capriciously “if it has relied on factors Congress did not intend it to consider,

entirely failed to consider an important aspect of the problem, or offered an explanation either

contrary to the evidence before the agency or so implausible as to not reflect either a difference

in view or agency expertise.” Defs. of Wildlife v. Jewell, 815 F.3d 1, 9 (D.C. Cir. 2016).

                                          III. ANALYSIS

               A. USCIS’s Analysis of the 8 C.F.R. § 214.2(h)(4)(iii)(A) Factors

       Plaintiff’s overarching argument is that USCIS erred in its analysis of the facts and law

with respect to the criteria under 8 C.F.R. § 214.2(h)(4)(iii)(A). See Pl.’s MSJ at 9. USCIS

counters that its decision was reasonable, based on appropriate considerations, and consistent

with the law. See Def.’s XMSJ at 2. The Court will discuss each of the factors in turn, keeping

in mind that it must consider only “whether the decision was based on a consideration of the

relevant factors and whether there has been a clear error of judgment.” ExxonMobil Gas Mktg.

Co. v. FERC, 297 F.3d 1071, 1083 (D.C. Cir. 2002) (quoting Citizens to Preserve Overton Park,

Inc. v. Volpe, 401 U.S. 402, 416 (1971)). It is not enough that the Court “would have come to a




                                                   5
different conclusion” than the agency had it considered the matter de novo. Conservation Law

Found. v. Ross, 374 F. Supp. 3d 77, 89 (D.D.C. 2019).

   1. Whether “[a] baccalaureate or higher degree or its equivalent is normally the minimum
                        requirement for entry into the particular position”

        In its decision, USCIS reported that it reviewed a variety of evidence relevant to this

criterion, but found it all inadequate. AR 5. Specifically, it explained that, in the RFE, it already

rejected as “insufficient” Info Labs’ own statement that a bachelor’s degree or the equivalent was

required for the position. Id. It considered the entry for “computer systems analyst” in the

DOL’s Occupational Outlook Handbook (“OOH” or “the Handbook”), 3 but determined it was

inconclusive, as it “did not indicate that Computer Systems Analyst positions normally require a

minimum of a bachelor’s degree in a specific specialty.” AR 6. It discounted corresponding

information from the DOL’s O*Net Online (O*Net) database for similar reasons. Id. And it

declined to defer to the opinion of Professor Braasch, because he “provide[d] no substantiating

evidence to support his opinion” and USCIS determined that “[s]imply going on record stating

degrees, [sic] is insufficient.” Id.

        In its briefing here, Info Labs primarily challenges USCIS’s rejection of evidence from

the Handbook. See Pl.’s MSJ at 10–11. As the company points out, the Handbook says that “[a]

bachelor’s degree in a computer or information science field is common, although not always a

requirement,” that “[m]ost computer systems analysts have a bachelor’s degree in a computer-


        3
          As USCIS explains, “petitioners and USCIS often rely on the Department of Labor’s
Occupation Outlook Handbook . . . for information regarding the minimum requirements for
positions falling into different occupational categories described by the DOL.” Def.’s XMSJ at
9; see also Blacher v. Ridge, 436 F. Supp. 2d 602, 609 (S.D.N.Y. 2006) (“Reliance on the
Occupational Handbook is reasonable in determining whether a proposed position satisfies the
requirements of a ‘specialty occupation.’”); Royal Siam Corp. v. Chertoff, 484 F.3d 139, 146 (1st
Cir. 2007) (“In its review of petitions for nonimmigrant work visas, CIS frequently—and
sensibly—consults the occupational descriptions collected in the Handbook.”).


                                                  6
related field,” and that “[a]though many computer systems analysts have technical degrees, such

a degree is not always a requirement.” AR 346. It also reports that “for more technically

complex jobs, a master’s degree in computer science may be more appropriate.” Id. According

to Info Labs, all this indicates that “[a] baccalaureate or higher degree or its equivalent is

normally the minimum requirement for entry into the particular position.” 8 C.F.R. §

214.2(h)(4)(iii)(A)(1). USCIS, however, maintains that this language supports the opposite

conclusion: namely, that “a bachelor’s degree in a specific specialty is not normally a minimum

requirement for entry in the occupation of Computer Systems Analysts.” Def.’s XMSJ at 10

(emphasis added). It stresses other language in the Handbook indicating that “[m]any analysts

have liberal arts degrees and have gained programming or technical expertise elsewhere.” Id.

(quoting AR 346).

       From the Court’s perspective, the Handbook’s statement that a bachelor’s degree in

computer or information science is “common, although not always a requirement” supports,

rather than disproves, the proposition that a specialized degree or its equivalent is normally the

minimum requirement. The fact that such a degree is not “always” required—or that “some

firms” hire analysts with general business or liberal arts degrees—does not suggest a specialty

degree is not “normally” required. Also suggestive is the language that “most” computer

systems analysts have a bachelor’s degree in a computer-related field. While this is not phrased

in terms of an explicit requirement or condition of employment, it does provide additional

support for Info Labs’ position when read in context. And finally, the further indication that a

master’s degree in computer science may be more appropriate for “more technically complex

positions” fairly implies that a specialized bachelor’s degree is the typical baseline requirement.




                                                  7
        The court’s analysis in Next Generation Tech., Inc. v. Johnson, 328 F. Supp. 3d 252

(S.D.N.Y. 2017) is relevant. There, the OOH entry for “computer programmer” explained that

“some employers hire workers with an associate’s degree,” but went on to say that “[m]ost

computer programmers have a bachelor’s degree in computer science or a related subject.” Id. at

267–68. Based on this language, the court concluded that “the Occupational Handbook arguably

demonstrates that a bachelor’s degree or higher in a specific specialty is ‘normal[ly]’ the

minimum requirement for entry into the position.” Id. at 268 (quoting 8 C.F.R. §

214.2(h)(4)(iii)(A)(1)). 4 Also helpful is Xiaotong Liu v. Baran, No. 18-cv-376, 2018 WL
7348851 (C.D. Cal. Dec. 21, 2018). In Liu, the court relied, in part, on “OOH language

indicating that ‘most’ positions require a four-year bachelor’s degree” to conclude that “the

record establishes that the position normally requires a bachelor’s degree or higher.” Id. at *5.

Most recently, Judge Lamberth found that O*Net language indicating that “most” positions

require a degree, but “some” do not, ultimately supported the petitioner. See 3Q Digital, Inc. v.

USCIS, No. 19-cv-579, 2020 WL 1079068, at *3 (D.D.C. Mar. 6, 2020) (“[The regulation] does

not say that a degree must always be required, yet the agency appears to have substituted the

word ‘always’ for the word ‘normally.’ This is a misinterpretation and misapplication of the

law, and [one that] effectively hold[s] the plaintiff to a higher standard than that which is set by

the regulation . . .”).



        4
           USCIS claims that “Next Generation is distinguishable from this case because it
involved a different job position, different Handbook language, and was adjudicated based on a
different record and based on different agency guidance.” Def.’s Reply at 6, ECF No. 19. That
is all true, but it has no bearing on Next Generation’s analysis of Handbook language that is
effectively identical to the language at issue here. See 328 F. Supp. 3d at 267 (“[T]his Court is at
a loss to see a ‘rational connection’ between the evidence indicating that ‘most computer
programmers have a bachelor’s degree’ and USCIS’s determination that ‘computer programmers
are not normally required to have a bachelor’s degree.’”).


                                                  8
       Some divergent authority comes from Ajit Healthcare Inc. v. DHS, No. 19-684, 2014 WL
11412671 (C.D. Cal. Feb. 7, 2014). There, the court found “at least a ‘rational connection’

between the Handbook description of the job in question and the conclusion that a [position]

would not normally require a baccalaureate degree or higher” when the relevant OOH entry

provided that “[a]lthough bachelor’s and master’s degrees are the most common educational

pathways to work in this field, some facilities may hire those with on-the-job experience instead

of formal education.” Id. at *4 (internal citation omitted). It was enough, Ajit concluded, that

“the Handbook describes a pathway to the position that does not require any formal education.”
Id. (emphasis added). Another district court decision, distinguishing Next Generation, found that

an OOH entry indicating that “[m]ost computer programmers have a bachelor’s degree” did “not

describe the normal minimum educational requirements of the occupation in a categorical

fashion.” Innova Solutions, Inc. v. Baran, 399 F. Supp. 3d 1004, 1013, 1015 (N.D. Cal. 2019). 5

       Aware that the precise Handbook language at issue varies across these cases, the Court

nonetheless finds the overall thrust of Liu, Next Generation, and 3Q Digital more relevant and




       5
          Innova Solutions also seems to suggest that, if the OOH description indicates that some
jobs in the field do not require a degree in the specialty, the employer must provide additional
evidence indicating that its job is different from those that do not require the specialty degree.
399 F. Supp. 3d at 1015 (finding that petitioner “could not simply rely on the OOH profile,” but
“had the burden to show that the particular position offered . . . was among the Computer
Programmer positions for which a bachelor’s degree was normally required.”). While this
analytical approach has some appeal in principle, it is unclear whether the OOH description
provides enough detailed information to enable this kind of comparative analysis. It also
significantly raises the burden on a petitioner—if an OOH description acknowledges, in passing,
that a particular position occasionally does not require a specialty degree, a petitioner must
somehow define a new subfield and muster supporting evidence outside of the OOH. This
drastically reduces the value of the OOH as an authoritative resource. More fundamentally, it
seems to reframe the relevant question: whether a specialty degree is normally required. The fact
that the OOH recognizes some exceptions should not be fatal or even particularly significant.


                                                9
persuasive than Ajit and Innova Solutions. 6 If USCIS wants to discount OOH evidence

indicating that a specialty degree requirement is “common” and that “most” people in the

position have a degree in a computer-related field, it cannot simply rely on the OOH’s

recognition that an unspecified number of contrary cases exist. That is not a “fair reading of the

Occupational Handbook,” Next Generation, 328 F. Supp. 3d at 267, or the regulation itself. And

because this treatment of the OOH was crucial to USCIS’s conclusion that the position did not

qualify under this criterion, USCIS’s decision under this criterion must be remanded for

reconsideration and further explanation. 7

  2. Whether “[t]he degree requirement is common to the industry in parallel positions among
      similar organizations” or the “particular position is so complex or unique that it can be
                          performed only by an individual with a degree”

       As both parties recognize, this criterion has two subparts; in its decision, USCIS analyzed

each separately.

       As to the first subpart: to determine whether the degree requirement is common in

parallel positions, USCIS reviewed Info Labs’ letter of support; (b) copies of job postings for

computer systems analyst positions (and the associated degree requirements) from various firms;

and (c) the specialty occupation evaluation by Professor Raasch. AR 7. The decision

acknowledged but did not appear to give weight to the letter itself. Id. It dismissed the job


       6
          Innova Solutions and Ajit are also distinguishable on their facts: the OOH language at
issue in those cases did not include a statement that a relevant bachelor’s degree is “common,
although not always a requirement.” See Innova Solutions, 399 F. Supp. 3d at 1013; 2014 WL
11412671, at *4. As discussed, that OOH language is particularly helpful to Info Labs.
       7
          When an agency action violates the APA, “the proper course, except in rare
circumstances, is to remand to the agency for additional investigation or explanation.” Fla.
Power & Light Co. v. Lorion, 470 U.S. 729, 744 (1985). After all, a reviewing court “is not
generally empowered to conduct a de novo inquiry into the matter being reviewed and to reach
its own conclusions based on such an inquiry.” Id. However, the Court does take this
opportunity to observe that the statute seems designed to apply to jobs like the one at issue and
benefit talented, well-educated beneficiaries like Mr. Tatavarthi.


                                                10
postings because “although a bachelor’s degree is required for most of these positions, a

bachelor’s degree in a specific specialty or its equivalent is not.” Id. And even then, the

postings were for “positions in different industries and dissimilar organizations” and the

“generalized” description of the Info Labs position made it impossible to make meaningful

comparisons. Id. Finally, USCIS declined to credit Professor Raasch’s opinion, as it doubted his

qualifications and found his submission insufficiently supported by the evidence. Id.

       The Court harbors doubts about some of USCIS’s conclusions. For example, multiple

job postings do suggest a relevant specialty degree is required. See, e.g., AR 371 (computer

systems analyst position listing education requirements as “[a] Bachelor’s degree in Computer

systems analysis, Computer science, . . . or a similar field of study.”); AR 373 (computer systems

analyst position listing education requirements as “Bachelor’s Degree in a related Computer

Technology field.”); AR 388 (“Computer Systems Analyst needed w/ Masters degree or Foreign

Equivalent in Computer Engineering or Computer Science . . .”). In its briefing here, USCIS

seems to hedge slightly, arguing that the agency “concluded that the job announcements did not

all indicate that a bachelor’s degree or higher in a specific specialty was required.” Def.’s XMSJ

at 12 (emphasis added). But that is not what the USCIS decision said. In any case, by

introducing an apparent unanimity requirement, USCIS overstates petitioner’s burden, which is

to establish that the specialty degree requirement is merely “common.”

       As discussed, USCIS’s fallback argument is that the postings were for jobs in different

industries and dissimilar organizations, and Info Labs’ job description was too general. AR 8.

But the decision does not go into any detail or explain the relevant differences among the

postings, or explain why the generality of the posting frustrated a reasonable comparison. Of

course, no two positions or companies are identical, and USCIS will always be able to point to




                                                11
some differences. But the lack of reasoning and explanation makes it impossible for the Court to

endorse the agency’s ultimate conclusion. See Susquehanna Int’l Grp., LLP v. SEC, 866 F.3d
442, 449 (D.C. Cir. 2017) (observing that a “lack of reasoned decisionmaking” is enough to

make an agency decision arbitrary and capricious). USCIS offers some grounds for

distinguishing the postings in its briefing here. See Def.’s Reply at 8–9. But it is well-

established that an agency “cannot fill the holes of [its] decision by providing post hoc

explanations in its briefs.” Mori v. Dep’t of the Navy, 917 F. Supp. 2d 60, 66 (D.D.C. 2013)

(citing Camp v. Pitts, 411 U.S. 138, 143 (1973)). Accordingly, USCIS’s decision must be

remanded for reconsideration and further explanation of its treatment of the comparator job

postings.

       USCIS’s treatment of Dr. Braasch’s opinion is a different matter. USCIS concluded that

he had not provided evidence that his prior opinions had been recognized as authoritative, and

that there was no indication that he had conducted any relevant research or studies. AR 8. It

also found that Dr. Braasch had not supported his opinion with sufficient evidence; for instance,

he provided a brief, general description of Info Labs’ business activities, but did not demonstrate

an in-depth knowledge of its operations. Id. While this Court does not necessarily share

USCIS’s skepticism of Dr. Braasch’s opinion, the agency is entitled to its own evaluation of an

expert opinion and can generally give it the weight it deems appropriate. In light of its narrow

standard of review, the Court sees no basis for disturbing the agency’s discounting of Dr.

Braasch’s opinion. See Sagarwala v. Cissna, 387 F. Supp. 3d 56, 66 (D.D.C. 2019) (“USCIS

could have, in its discretion, accepted [a] professional opinion, but, absent more support, the

agency certainly was not required to.”).




                                                 12
         As to the second subpart: to determine whether the position is so complex or unique that

it can be performed only by an individual with a degree, USCIS reviewed the petitioner’s

description of the offered position, a letter of support from an Info Labs’ vendor, and Professor

Braasch’s opinion. AR 9. It concluded that none of this indicated that the particular position

was sufficiently complex. Id. Here, Plaintiff primarily argues that USCIS ignored an

“expanded itinerary” which expounded on the position’s job duties, but, as USCIS explains, it

did also consider the description of job duties provided with the RFE. Def.’s XMSJ at 22–23.

Accordingly, the Court sees no basis for disturbing the agency’s conclusion as to the second

prong.

    3. Whether “[t]he employer normally requires a degree or its equivalent for the position”

         To evaluate this criterion, USCIS reviewed a variety of evidence, including a statement

from Info Labs that “each employee assigned to this project with our company posses[es] at least

a bachelor’s degree in an industry-recognized field” and an accompanying Organizational Chart.

AR 10. It found this insufficient to demonstrate that Info Labs “historically hired individuals

who hold at least a bachelor’s degree in a specific specialty, or its equivalent, for employment”

in the position. Id. Info Labs has not challenged the USCIS conclusion as to this criterion, and

the Court accordingly declines to disturb it.

 4. Whether “[t]he nature of the specific duties are so specialized and complex that knowledge
    required to perform the duties is usually associated with the attainment of a baccalaureate or
                                            higher degree”

         Finally, as to this criterion, USCIS reviewed Info Labs’ letter of support and Dr.

Braasch’s expert opinion letter. AR 10. Without much explanation, USCIS concluded that

“[d]ue to the lack of detail in the description you have provided, it cannot be determined that

these duties would require the theoretical and practical application of a body of highly

specialized knowledge.” Id.


                                                 13
       In challenging USCIS’s conclusion, Info Labs again argues that USCIS ignored the

“expanded itinerary” that it submitted. Pl.’s MSJ at 14. But as discussed above, the record does

indicate that USCIS reviewed all the evidence provided. Additionally, Info Labs takes issue with

the decision’s statement that “[Info Labs has] not described with sufficient detail how [the

duties] are more specialized and complex than those of other Computer Systems Analyst

positions,” AR 10, which Info Labs claims is a misstatement of the governing regulatory test,

Pl.’s MSJ at 14. But as USCIS explains, the decision “simply made the point that Plaintiff had

not provided evidence that the position intended for Mr. Tatavarthi was any more specialized or

complex than the standard Computer Systems Analyst position, which clearly does not require a

bachelor’s degree.” Def.’s XMSJ at 23–24. The Court agrees with this reading of the decision

and sees no basis for overturning the agency’s decision as to this criterion. Of course, however,

for the reasons already discussed, see Section III.A.1 supra, the premise underlying USCIS’s

statement (i.e., that the standard position does not require a specialty degree) needs to be

reconsidered.

                                       IV. CONCLUSION

       For the foregoing reasons, Info Labs’ motion for summary judgment is GRANTED, and

Defendants’ cross-motion for summary judgment is DENIED, to the extent that this Court finds

that, in denying Info Labs’ petition, USCIS disregarded or failed to explain why it discounted

substantial evidence in the record that supported a determination that Info Labs had met the

requirements for approval of an H-1B visa petition under 8 C.F.R. § 214.2(h)(4)(iii)(A)(1) and

(2), and that USCIS’s decision was therefore arbitrary and capricious. This matter is remanded

to USCIS for further proceedings consistent with this Memorandum Opinion. A corresponding

order is separately and contemporaneously issued.




                                                 14
Dated: March 31, 2020        RUDOLPH CONTRERAS
                             United States District Judge




                        15